In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Rockland County (Weiner, J.), dated November 21, 1986, as denied her application for a stay of the defendant husband pursuing his Florida divorce action pending a determination of her motion for a preliminary injunction enjoining the defendant from pursuing his Florida divorce action.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
This appeal is now academic since a decision has been rendered on the motion for a preliminary injunction. Mollen, P. J., Bracken, Niehoff and Lawrence, JJ., concur.